Citation Nr: 1810390	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1965 to May 1969.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction over the Veteran's claim was later transferred to Huntington, West Virginia.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's current emphysema, chronic obstructive pulmonary disease (COPD), and chronic bronchitis are not related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met. 
38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that his respiratory disorders are secondary to his exposure to Agent Orange in service and that his disorders have continued since his discharge from active service. 

The Veteran's VA and private treatment records show that he has been treated for emphysema, COPD and bronchitis.

The Veteran's service treatment records show that he was treated for a non-productive cough in September 1967, an upper respiratory infection in September 1968, and an upper respiratory infection in November 1969. The Veteran was not treated for bronchitis in service. However, on his Report of Medical History in connection with his separation examination, he stated that he had chronic or frequent colds, shortness of breath, and chronic cough. He said that he did not have asthma. He stated that he had bronchitis three times per year. His separation examination in March 1969 showed a normal lung and chest examination.

The Veteran was afforded a VA medical examination in September 2016. He was diagnosed with emphysema, COPD, and chronic bronchitis. The examiner reviewed and discussed the Veteran's service treatment records and post-service VA and private treatment records. The examiner found it was less likely as not that the Veteran's respiratory conditions were incurred in or caused by service.The examiner stated that, other than treatment for upper respiratory infections in service, there was no established history of chronic bronchitis until the early 2000s. Additionally, the examiner explained that the more likely medical nexus was the Veteran's history of tobacco and marijuana smoking. The Board assigns high probative weight to this opinion, as the examiner reviewed the Veteran's medical records and history and provided a complete rationale for the opinion. Moreover, there is no competent contrary opinion of record.

The Board recognizes the Veteran's contentions that his Agent Orange exposure in service resulted in his respiratory disorders. The Veteran had active service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicide agents. Because none of the Veteran's respiratory disorders are not listed in 
38 C.F.R. § 3.309(e), the Veteran is not entitled to presumptive service connection. However, he could still show entitlement to service connection based on direct causation. There is no evidence in the Veteran's claims file to support that his herbicide exposure led to his claimed respiratory disorders.

Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining a diagnosis and etiology of the Veteran's respiratory disabilities is outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). In this regard, while the Veteran is able to competently report his symptoms, any opinion regarding the etiology of the Veteran's respiratory disabilities requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's assertions that the Veteran's respiratory disorders are due to his Agent Orange exposure in service. 

After reviewing all the evidence of record, the Board finds the probative evidence weighs against finding that the Veteran's current respiratory disorders were etiologically related to service. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a respiratory disorder must be denied. See 38 U.S.C. § 5107 (b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


